Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/04/2019.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 10/04/2019 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner Notes
4. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim objections
5. Claim 10 recites the limitation, “and wherein the second object if movable”. As best understood by the examiner with guidance from the specification, this limitation is being interpreted as “and wherein the second object is movable” for examination purposes. Appropriate correction is required.
Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
6. Claims 3, 4, 8, 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 recites the limitation, “wherein the sensor directions of the sensor units of the respective groups of sensor units are essentially parallel, and wherein the sensor directions of the sensor units of the first group of sensor units extend essentially perpendicularly to the sensor directions of the sensor units of the second group” and Claim 4 recites “wherein the sensor units of the first group of sensor units and/or the second group of sensor units are arranged on a first circle circumference and a second circle circumference, respectively, at the same angular distance of 1200”. However, it is not clear how the “or” combination is implemented. Appropriate correction is required.
Claim 8 recites “wherein the magnets are arranged on the second object, and/or the magnetoresistive sensors are arranged on the first object, wherein the second object is movable and wherein the first object is immovable”, however, it is not clear how the or combination is implemented. Appropriate correction is required.

Claim Rejections – 35 U.S.C. 102 (a) (1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. Claims 1-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Olsson et al (US 2014/340372 A1).

    PNG
    media_image1.png
    649
    358
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    270
    media_image2.png
    Greyscale
Regarding independent claim 1, Olsson et al  (US 2014/340372 A1) teaches, A magnetic arrangement for detecting a relative movement and/or relative position of a first object and a second object relative to each other in six components, notably three displacements and three angular rotations in and respectively about the three axes of a Cartesian coordinate system (figures 1-3), paragraphs [0001]-[0005]), comprising: at least six sensor units for detecting the three displacements and the three angular rotations (figures 46A-46E) paragraphs [0096]-[0098]), wherein each sensor unit comprises at least one magnet and 
    PNG
    media_image3.png
    515
    318
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    499
    298
    media_image4.png
    Greyscale
magnetoresistive sensor, wherein the at least one magnet of at least one sensor unit of the at least six sensor units is movable relative to the magnetoresistive sensor of the at least one sensor unit (paragraphs [0119] - paragraph [0125]), wherein each sensor unit has a sensor direction (paragraph [0092], and wherein the magnetoresistive sensor measures a position of the at least one magnet along the sensor direction (Figures 46A-46D and their description in paragraphs [0119] - paragraph [0125]).

Regarding dependent claim 2, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the magnetoresistive sensors are one-dimensional sensors (paragraph [0157]).

Regarding dependent claim 3, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein a first group of sensor units and a second group of sensor units each comprise at least three sensor units of the at least six sensor units (paragraphs [0088],[0092]), wherein the sensor directions of the sensor units of the respective groups of sensor units are essentially parallel (paragraph [0122]), and wherein the sensor directions of the sensor units of the first group of sensor units extend essentially 

Regarding dependent claim 4, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 3.
Olsson et al (US 2014/340372 A1) further teaches, wherein the sensor units of the first group of sensor units and/or the second group of sensor units are arranged on a first circle circumference and a second circle circumference, respectively, at the same angular distance of 120.degree (figure 46C; array of multiple sensor elements 4665 are disposed around 4630, paragraphs [0122]-[0125]).

Regarding dependent claim 5, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 4.
Olsson et al (US 2014/340372 A1) further teaches, wherein two planes where the first circle and the second circle circumferences lie, respectively, are parallel (figures 46A-D, paragraph [0120]).

Regarding dependent claim 6, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the magnetoresistive sensors are AMR sensors, GMR sensor, CMR sensors or TMR sensors (paragraph [0092]).

Regarding dependent claim 7, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the at least one magnet is a permanent magnet (paragraph [0152]).

Regarding dependent claim 8, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the magnets are arranged on the second object, and/or the magnetoresistive sensors are arranged on the first object, wherein the second object is movable and wherein the first object is immovable (figure 46C).

Regarding dependent claim 9, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the magnetoresistive sensors are arranged on a common circuit board that is connected to an evaluation device and/or a control device and/or an electrical power source (paragraphs [0088], [0098], [0124]).

Regarding dependent claim 10, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the magnets are rigidly connected to each other and are arranged as a common arrangement on the second object, and wherein the second object if movable (figure 46C).
Regarding dependent claim 11, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, further comprising a mechanical stop, wherein the mechanical stop prevents the respective magnet from leaving the respective measuring range of the magnetoresistive sensor associated with the mechanical stop, and wherein the mechanical stop includes a damping device and/or a stopping device (figure 46C, and its description, paragraphs [0101], [0121], [0123]).

Regarding dependent claim 12, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the first object and the second object are flexibly connected to each other via at least one spring element, and are movable relative to each other (figure 46C-D, paragraphs [0101], [0121], [0123]).

Regarding dependent claim 13, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the first object and/or the second object are circular cylindrical (figures 1-3, figure 46C, paragraphs [120]).

Regarding dependent claim 14, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.


Regarding dependent claim 15, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the magnets are arranged on an outside of the second object, and/or the magnetoresistive sensors are arranged on an inside of the first object (figure 46A-C, paragraphs [0120] - [0123]). 

Regarding dependent claim 16, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the second object is arranged inside the first object (figure 46A-C, paragraphs [0123], [0124]).

Regarding dependent claim 17, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, wherein the second object comprises two sides essentially longitudinally opposite each other, wherein the magnetic arrangement is configured such that a user can move at least one of the two sides (Figure 46D, paragraphs [0125], [0126]).

Regarding dependent claim 18, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, An input device, comprising a magnetic arrangement according to claim 1, wherein the second object has a cylindrical or spherical shape for serving as a resting surface for a hand or at least a finger of a user, and wherein the second object is movable (Figure 1-3).

Regarding dependent claim 19, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 1.
Olsson et al (US 2014/340372 A1) further teaches, a mobile input device comprising at least one of a mobile phone, a tablet computer, a laptop, or a navigation device and at least one magnetic arrangement according to claim 1, wherein the mobile input device is connected to the first object of the magnetic arrangement to rotate therewith (paragraph [0135]).

Regarding dependent claim 20, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 19.
Olsson et al (US 2014/340372 A1) further teaches, wherein a processor of the mobile input device corresponds to an evaluation device and/or a control unit of the magnetic arrangement (paragraphs [0078], [0080]).

Regarding dependent claim 21, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 19.


Regarding dependent claim 22, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 19.
Olsson et al (US 2014/340372 A1) further teaches, wherein the magnetic arrangement is arranged inside the mobile device (paragraphs [0078], [0080]).

Regarding dependent claim 23, Olsson et al (US 2014/340372 A1) teaches the magnetic arrangement according to claim 19.
Olsson et al (US 2014/340372 A1) further teaches, wherein the second object of the magnetic arrangement is adapted to be moved by a user from a lower side and/or an upper side of the mobile device (paragraphs [0078],[0080]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858